Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 08/12/2020 is acknowledged.  Claims 1-4, 6-10, 12-14 and 24-33 are pending.  Claims 26 and 31-33 are withdrawn from consideration.  Claims 1-4, 6-10, 12-14, 24, 25 and 27-30 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 08/12/2020 is acknowledged.  Claims 26 and 31-33	 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/12/2020.  Claims 1-4, 6-10, 12-14, 24, 25 and 27-30 of group 1 were elected in the reply filed on 08/12/2020.   Applicant elects the following species: Claim 6: (a); Claim 10: influenza virus -derived antigen.
Applicant’s election with traverse of Group 1 claims 1-4, 6-10, 12-14, 24, 25 and 27-30 in the reply filed on 08/12/2020 is acknowledged.  The traversal is on the ground(s) that the ‘766 publication relates to a modified AdY25 vector, the present claims are directed to an adenovirus other than AdY25, thus, the claims are novel.  
In response to Applicant’s argument, the Examiner disagrees for the fact that the claim recites “comprising the genome other than AdHu5 and AdY25”, the claim proceeds to recite “comprises heterologous E40rfl, E40rf2 and E40rf3 coding regions from AdY25”, thus, the claim is understood by the Examiner to comprise heterologous coding regions that are indeed from AdY25 regardless if the vector comprises the genome of another adenovirus not from AdHu5 and AdY25. Further, Applicant defines the adenovirus of the adenoviral vector as C68, whereby ‘766 publication states “Example 4 and FIG. 4 demonstrate that the immune responses elicited by the AdY25-based vector ChadOX1 are robust and comparable to those elicited by AdCh63 (also known as Chad63) and AdCh68 (also known as 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018, 05/11/2020 and 07/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Drawings Objections
The drawings are objected to because Figures 1a, 1b, 1c, 2, 4 (“x” axis), are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:    
.
Appropriate correction is required.

Claim Objections 
Claims 2-4, 7-10, 12-14, 24-25 and 27-30 are objected to for the following informalities:
Claims 2-4, 7-10, 12-14, 24-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 recites “comprising the genome other than AdHu5 and AdY25”, the claim proceeds to recite “comprises heterologous E40rfl, E40rf2 and E40rf3 coding regions from AdY25”.  It is unclear to the Examiner what is meant by the claim in that it is unclear as to whether the claim comprises and adenovirus other than AdY25 and coding regions from AdY25 or merely comprises a modified AdY25.  One of ordinary skill in the art would not be apprised of the metes and bounds of the claim.  
	
	Claim 6 recites “substantially” in parts (a), (b) and (c).  The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dicks et al. “Dicks” (WO2012/172277).
The claim is directed to an adenoviral vector comprising the genome of an adenovirus other than AdHu5 and AdY25, wherein the genome of the adenovirus has been modified such that the vector lacks the native E4 locus of the adenovirus and comprises heterologous E4Orfl1, E4Orf2 and E4Orf3 coding regions from AdY25.
For examination purposes, it is understood by the Examiner that the claim limitation can be an adenovirus other than AdY25, whereby the adenovirus is merely a modified chimpanzee AdY25 that lacks the native E4 locus and comprises heterologous E4Orfl1, E4Orf2 and E4Orf3 coding regions from AdY25.
	Regarding claim 1, Dicks discloses recombinant adenoviral vectors, immunogenic compositions thereof and their use in medicine, and methods for generating recombinant adenoviral vectors. In particular, the present invention provides an adenovirus vector comprising a capsid derived from chimpanzee adenovirus AdY25, wherein said capsid encapsidates a nucleic acid molecule comprising an exogeneous nucleotide sequence of interest (see Abstract).  Dicks discloses “Example 4 and Figure 4 demonstrate that the immune responses elicited by the AdY25-based vector ChAdOX1 are robust and comparable to those elicited by AdCh63 (also known as ChAd63) and AdCh68 (also known as AdC68, 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648